On December 28, 1988, this court ordered that Gary E. Susser be indefinitely suspended pursuant to Section 9(a)(iii) of Rule V of the Supreme Court Rules for the Government of the Bar of Ohio. See 40 Ohio St. 3d 713, 534 N.E. 2d 852. This court further ordered that the matter be referred to the Office of Disciplinary Counsel for investigation and commencement of disciplinary proceedings. It has now come to the attention of this *712court that the Dayton Bar Association began an investigation into this matter prior to this court’s referral of the matter to the Office of Disciplinary Counsel for investigation and commencement of disciplinary proceedings. Therefore, IT IS ORDERED that this matter be, and it is hereby, referred to the Dayton Bar Association instead of the Office of Disciplinary Counsel for investigation and commencement of disciplinary proceedings, effective January 26, 1989. IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Section 22 of Rule V of the Supreme Court Rules for the Government of the Bar of Ohio.